EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Desmund Gean on 5/11/2022.

The application has been amended as follows: 

Claim 16:	A system for generating customized HRTFs comprising: 
an image processing device configured for acquiring a captured image of at least one ear of an individual and for processing a preliminary image that is a preliminary version of the captured image; 
a device processor configured for: 
applying a shape model to the preliminary image and the captured image of at least one ear of the individual to obtain a shape model conformed to the preliminary image  and the captured image of at least one ear of the individual, the shape model being conformable to an object by being deformed based on control points; and extracting image based properties of the at least one ear of the individual from the control points of the shape model conformed to the captured image of at least one ear of the individual;  
a selection processor for receiving the extracted image based properties of the at least one ear of the individual and configured to select based on image based properties of an ear a customized HRTF dataset from a plurality of HRTF datasets that have been determined for a plurality of individuals wherein the device processor and the selection processor can be separate units or combined into one processor; and    
a memory accessible by the selection processor and including the plurality of HRTF datasets, wherein the plurality of HRTF datasets is indexed by image based properties corresponding to an ear represented by each HRTF dataset in the plurality of HRTF datasets,
            wherein acquiring the captured image of the at least one ear of the individual further includes generating a template of control points that is a visual guide overlaid in real-time onto a display screen of the image processing device to assist in alignment, wherein the device processor is configured to generate an indication of alignment to the user when the shape model conformed to the captured image of at least one ear of the individual are within an acceptable tolerance. 

Allowable Subject Matter
Claims 1, 2, 4-16, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:

The allowable subject matter in claims 1, 10, and 16 pertains to wherein acquiring the captured image of the at least one ear of the individual further includes generating a template of control points that is a visual guide overlaid in
real-time onto a display screen of the image processing device to assist in alignment, wherein the device processor is configured to generate an indication of alignment to the user when the shape model conformed to the captured image of at least one ear of the individual are within an acceptable tolerance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663